Citation Nr: 0433945	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  96-00 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a gunshot wound (GSW) to the left 
shoulder.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a gunshot wound (GSW) to the 
intrinsic muscles of left hand.

3.  Entitlement to separate, compensable disability ratings 
for scars as residuals of gunshot wounds (GSWs) to the 
veteran's torso, left shoulder and left hand.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952 and was awarded a Combat Infantry Badge and a 
Purple Heart for combat during the Korean War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The RO hearing scheduled in January 1996 was canceled.  The 
veteran has not asked to reschedule, thus, his hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704 (2003).

The Board notes that, in rating decisions issued in November 
1999 and January 2000, the RO denied service connection for 
cervical osteoarthritis with foraminal impingement, cervical 
myostis, and discogenic disease at C4-C5, C5-C6 and C6-C7 and 
determined that no new and material evidence sufficient to 
reopen the veteran's claim of service connection for post-
traumatic stress disorder (PTSD) had been received.  In a VA 
Form 21-4142 (JF) dated in December 2001, the veteran 
indicated that he had chronic upper and lower back pain plus 
a stress disorder since 1952 when he left the Army.  Since it 
is unclear whether the veteran seeks to reopen these 
previously denied claims, these issues will been referred to 
the RO for clarification and appropriate action.

The issues of entitlement to a disability rating in excess of 
10 percent for residuals of a GSW to the intrinsic muscles of 
left hand and to separate, compensable ratings for scars due 
to GSWs is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The veteran is currently in receipt of a 30 percent 
evaluation for service-connected residuals of a GSW to the 
left shoulder, with involvement of Muscle Group II, which has 
been in effect for at least 20 years.

3.  Gunshot wound residuals, of the left (dominant) shoulder 
are characterized by moderate, but not moderately severe, 
injury to Muscle Group II; and left shoulder range of motion 
is not limited to 25 degrees from the side.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for GSW 
residuals, Muscle Group II, of the left (dominant) shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.951(b), 4.1-4.14, 4.55, 
4.56, 4.73, Diagnostic Code 5302 (1996, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  VA is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
The appellant was afforded the opportunity to provide lay or 
medical evidence, which might support the issue addressed in 
this decision.  In July and November 2001, the RO asked the 
appellant to sign release of information forms and/or submit 
any additional medical evidence or lay evidence to support 
his claims.  In response, the veteran provided copies of a 
private September 2001 nerve conduction study and a signed 
release for records from the Center Especializado de Salud 
SSVP for treatment from January 1999.  In March 2002, the RO 
received copies of records from the Center Especializado de 
Salud SSVP, which, along with VA treatment records, have been 
associated with the claims file.  In a November 1995 
statement of the case (SOC) and in supplemental statements of 
the case (SSOCs) dated in March 1998, November 2001 and April 
2004, the RO informed the appellant of what was needed to 
establish a higher rating and he was given additional chances 
to supply any pertinent information.  Moreover, the veteran 
was examined in 1995, 2001 and 2004.  Thus, the Board finds 
that VA has obtained, or made reasonable efforts to obtain, 
all medical evidence, which might be relevant to his claim.  
Accordingly, the Board finds that no further assistance to 
the appellant in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West 2002).  Under these 
circumstances, the Board finds that the service medical 
records, private and VA treatment records, VA examination 
reports, rating actions, and lay statements, are adequate for 
determining whether the criteria for a higher rating for 
residuals of a GSW to the left shoulder have been met.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made before November 9, 2000, the date the 
VCAA was enacted, and thus prior to the promulgation of the 
implementing regulations.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in February 1995.  In June 1995 and January 1996 
rating decisions, the RO denied the appellant's increased 
rating claims, prior to the enactment of the VCAA.  Only 
after the January 1996 rating action was promulgated, in VCAA 
letters dated in July and November 2001 and SSOCs issued in 
March 1998, November 2001 and April 2004, did the RO provide 
initial notice of the provisions of the VCAA and more fully 
advise the appellant regarding what information and evidence 
must be submitted by the claimant, what information and 
evidence had, or would be, obtained by VA, and the need for 
the claimant to let VA know of any evidence or information 
that would support his claim.  In the 2001 VCAA letters, the 
RO also indicated that it would be glad to assist the veteran 
in getting evidence.  In an SOC and three SSOCs, the RO gave 
notice to the appellant regarding what information and 
evidence had been submitted and considered.  In various 
letters and an SOC, three SSOCs, and a January 2004 letter, 
VA also informed the appellant of what information and 
evidence is needed to substantiate his claim and what 
information he needed to submit and what VA would do.  In a 
May 2004 letter certifying the appeal to the Board, the RO 
gave the appellant an additional 90 days to submit additional 
evidence.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the agency of original jurisdiction (AOJ) 
determination on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  As 
noted above, in variously-dated letters to the appellant, an 
SOC, and SSOCs, the VA informed him of what information he 
needed to a establish higher rating for GSW residuals, that 
he should send in information describing additional evidence 
or the evidence itself.  While the notice VA provided to the 
appellant in July and November 2001 was not given prior to 
the initial AOJ adjudication of the claim, the notice was 
provided by VA prior to the transfer of the appellant's case 
to the Board and the content of the notice and various duty 
to assist letters, along with the SOC and SSOCs, generally 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, to 
decide the appeal regarding the veteran's claims discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  By various informational 
letters, an SOC and three SSOCs, VA satisfied the fourth 
element of the notice requirements.  The April 2004 SSOC 
provided the regulations implementing the provisions of the 
VCAA and both the former and current rating criteria related 
to muscle injuries.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  

Background

The veteran was wounded by enemy gunshot fire on, or about, 
0230 hours, on October 12, 1951, near Chodulkol, Korea, and 
suffered wounds to the left shoulder and ring and little 
fingers of the left hand and a laceration of the left middle 
finger.  He sustained a compound, comminuted fracture of the 
distal interphalangeal joint (IPJ) of the little finger, 
which was immediately debrided and a plaster cast was applied 
to the left hand.  The veteran was evacuated to the 279th 
General Hospital.  On arrival, on October 17, 1951, he had a 
clean wound of left shoulder filled with hematoma and a 
compound, comminuted fracture of the distal IPJ of the little 
finger, where the bullet had perforated the ring finger with 
loss of extension.  A week after initial injury, the veteran 
was started on physical therapy for his hand, while his 
missile track was allowed to heal before secondary closure 
was done.  Meanwhile the finger wounds were allowed to close 
gradually.  Secondary closure of the shoulder wounds was done 
on November 7, 1951, with satisfactory healing; however, very 
little improvement was shown in the his left hand, which is 
the veteran's dominant hand.  

The veteran was evacuated to the Zone of Interior arriving at 
Brooke Army Hospital on December 8, 1951.  Examination on 
arrival, revealed that the shoulder wound was well healed 
with full range of motion and normal shoulder muscle 
strength.  The left hand showed a transverse dorsal scar on 
the ring finger at the proximal IPJ, a healed, oblique scar 
of the volar and ulnar aspect of the index finger, a 
semicircular scar of the distal phalanx of the little finger 
with shortening.  The metacarpal phalangeal joints (MPJs) of 
all fingers were normal.  There was a 15-degree flexion 
deformity of the proximal IPJ the ring finger, both IPJs of 
the little finger were stiff.  The proximal IPJ of the little 
finger could be flexed from 180 to 90 degrees, while the 
distal IPJ of the little finger was still ankylosed to about 
180 to 175 degrees.  The consensus of opinion was that more 
physical therapy and time would improve the function of the 
ring and little fingers and no operative intervention was 
indicated.  

The veteran was transferred to the Rodriguez Army Hospital in 
Puerto Rico for the necessary treatment.  On physical 
examination on admission, there was a 1/2-inch long, well 
healed scar, at the posterior axillary line on the left, 
horizontal in direction.  There was full range of motion of 
the left shoulder joint.  There is also a 2-inch long, well 
healed scar over the left infraclavicular region.  The left 
ring finger showed a scar over the dorsum of the MPJ.  There 
was hypoesthesia of the distal two thirds of the left ring 
finger with a flexion contracture of the MPJ.  The distal 
phalangeal joint (DPJ) of the left ring finger was in slight 
hyperextension.  There was a well healed scar over the distal 
end of the left little finger with about one inch shortening 
of that finger.  There was also partial contracture of the 
MPJ and a total contracture of the DPJ of the left little 
finger.  All the MPJ's were normal.  Left hand grip was 
moderately weak.  Sensation over the rest the left hand was 
normal.  But there was slight trophy of the muscles of the 
hypothenar region with normal range of motion of the left 
wrist joint.  Following a course of physical therapy to 
increase the range of motion of all the fingers of the left 
hand and to increase the tone and strength of the muscles of 
the same hand, the veteran was discharged in April 1952.  At 
the time of discharge, there was a 2 1/2-inch long, well healed 
horizontal scar on the left posterior axillary line, along 
with a 2-inch long well healed scar on the left in the left 
infraclavicular region.  The left ring finger also showed a 
well healed scar over the dorsum of the MPJ with hypoesthesia 
of the distal two thirds of the left ring finger and a 
flexion contracture of the MPJ.  The DPJ of the left ring 
finger was in slight hyperextension.  There was a well healed 
scar over the distal end of the left little finger with 1-
inch shortening of the finger.  There was also partial 
contracture of the MPJ and a total contracture of the DPJ of 
the left little finger.  Sensation and circulation over the 
rest of the left hand was normal.  There was slight atrophy 
of the muscles of the hypothenar region.  The left wrist 
joint had normal range of motion.  A September 1952 
separation examination report reveals an orthopedic clearance 
was given for discharge with an April 1952 Medical Board 
Proceedings profile of 3 for the upper extremities, based on 
diagnoses of shortening of the left little finger, secondary 
to missing bone in the middle and distal phalanges, due to a 
compound, commuted fracture; and flexion contracture of the 
proximal IPJ of the left ring finger with range of motion 
from 90 degrees of flexion to 135 degrees of extension; and a 
1-inch long, nontender and nonadherent scar on the ulnar side 
of the proximal third of the left index finger. 

At an April 1953 VA neurological examination, the veteran 
reported that his left hand was useless because, if he 
attempted to use the arm, he developed pain over the shoulder 
joint which spread down the lateral aspect of the arm to the 
dorsum of the hand.  As a result his arm became weak and 
could not be raised voluntarily.  Examination revealed no 
sensory loss, except for anesthesia of the medial half of the 
left index finger was noted.  There also was no motor 
atrophy.  Muscle testing, showed slight weakness of all 
muscles of the shoulder girdle, arm, forearm, and wrist.  But 
there was no weakness of hand grip.  His GSWs were well 
healed and nontender.  There was a well healed scar of the 
first IPJ of the ring finger with some difficulty in 
extension of that joint noted.  The left little finger was 
shortened.  The diagnoses included residuals of GSW injury; 
no explanation for veteran's complaints found.

At an April 1953 VA orthopedic examination, the examiner 
noted that the veteran was left handed but wrote with his 
right hand.  The middle and distal phalangeal portion of the 
left little finger was foreshortened with a stub 
approximately 1-inch long with a nail present.  The proximal 
phalanx and proximal IPJ were normal.  The stump of the mid 
and distal phalanx did not clench into the palm, lacking 
about one inch for full flexion.  The lateral aspect of the 
foreshortened stump had a puckered, although depressed 1/2-
centimeter (cm) irregular scar.  On the dorsum of the 
proximal IPJ of the left ring finger, there was a 0.6-cm well 
healed, transverse scar.  Along the ulnar aspect of the 
proximal phalanx of the left index finger, there was a 2-cm 
longitudinal scar.  There was anesthesia of the ulnar aspect 
of the left index finger.  The function of the hand was 
intact except for the 1-inch lack of full flexion of the 
foreshortened distal aspect of the left little finger.  Left 
wrist and ankle had full range of motion.  There was a 3-inch 
well healed scar just anterior to the mid one-third of the 
left clavicle (entry) and a 2 1/2-inch well healed, transverse 
scar on the left posterior chest wall, extending from under 
tip of left scapula to posterior axillary line, opposite the 
eighth rib.  Both scars were nonadherent.  All motion of the 
left shoulder presented weakness, with only a few degrees of 
limitation of internal and external rotation and elevation.  
The pectoralis major was weaker than on the right in spite of 
the veteran being left handed.  There was slight palpable 
diminution in muscle substance; left pectoralis major.  Deep 
tendon reflexes were equal and active.  There was a 0.3-cm 
well healed scar on the volar aspect of the distal phalanx of 
the right thumb.  X-rays of the left shoulder and clavicle 
showed no definite evidence of fracture.  X-rays of the left 
little finger showed evidence of an old GSW fracture with the 
distal portion of the middle phalanx and proximal portion of 
the distal phalanx appearing traumatically amputated.

In an August 1953 rating decision, the RO granted, in 
pertinent part, service connection for residuals of a GSW 
involving extrinsic muscles of the left shoulder girdle and 
residuals of GSW involving the intrinsic muscles of the left 
hand, assigning 20 and 10 percent disability ratings, 
respectively, effective from service discharge.

At an October 1953 VA neurological examination, the veteran 
complained of pain in the left shoulder and fingers, 
especially when he tried to lift weight.  He was working in a 
wood shop as a cabinetmaker apprentice.  The veteran was able 
to perform all voluntary movements with both upper 
extremities well.  There was slight weakness of the left hand 
clasp as compared to the right.  The muscles tested were felt 
and seemed to contract well.  The left upper extremity was 
better developed than the right, including the hand, 
indicating that the veteran had used that arm and hand more 
than the right.  The veteran stated that he perceived 
pinprick stronger on the left arm from the shoulder down as 
compared to the right.  Cotton touch was felt equally well 
throughout.  Deep tendon reflexes were very sluggish, but 
equal, bilaterally.  There was a large well healed, tender 
scar below the left clavicle about the level of the middle 
third; a well healed scar at the level of his left posterior 
axillary line and seventh rib; and a well healed scar on the 
left little finger (this finger was deformed and apparently 
the middle interphalangeal segment was missing) and in the 
left ring finger.  The impression was no evidence of nerve 
involvement; veteran seems to be left handed as evidenced by 
better muscular development of the left upper extremity as 
compared to the right.

A contemporaneous VA orthopedic examination revealed a 1/2-inch 
shortening of the left little finger and slight limitation of 
motion of the left ring and little fingers.  There was slight 
generalized atrophy of the muscles of the left shoulder 
girdle.  The veteran was able to write his name with both 
hands but the right was more legible.  The left forearm was 
3/8-inch larger in circumference on the right.  X-rays of the 
left shoulder were negative.  X-rays of the left hand 
revealed an old, nonunited fracture of the middle phalanx of 
the little finger (at its mid portion) with an amputation of 
the distal phalanx.  Several small metallic foreign bodies 
were seen projected throughout the hand especially in the 
index finger.  The diagnosis was residuals of old GSW of the 
left hand and left shoulder.

In a December 1953 rating action issued in January 1954, the 
RO assigned an initial 30 percent rating for residuals of GSW 
to the extrinsic muscles of the left shoulder girdle, 
effective from service discharge.  The left hand disability 
rating remained unchanged.

In an April 1954 decision, the Board affirmed the left 
shoulder and left hand disability ratings.

A September 1968 private physician statement indicated that 
the veteran complained of left shoulder pain.

A March 1971 VA outpatient report reveals that the veteran 
had a 3-inch superficial, postoperative scar on the left 
infraclavicular region and a 3 1/2-inch postoperative scar of 
the left chest wall, lateral surface.  He also had several 
smaller scars over the fingers of the left hand.  On 
examination of the left shoulder, internal rotation and 
forward flexion were restricted.  There was slight muscle 
atrophy.  The left hand, elbow and wrist motions were within 
normal limits.  The veteran was able to make a fist of his 
left hand and to make his fingertips meet the thumb.  X-rays 
of the left shoulder were negative.  X-rays of left hand 
showed an old fracture, dislocation through the little finger 
at the distal IPJ.  The distal phalanx was partially 
subluxated laterally and anteriorly.  The proximal end was 
irregular in contour and showed a small defect.  The distal 
half of the middle phalanx was absent and the stump was 
smooth.  A tiny retained foreign body was noted in the palmar 
soft tissues at the level of the distal phalanx.  There were 
also numerous tiny retained foreign bodies in the soft tissue 
of the index finger at the level of the proximal phalanx.

VA treatment records from the dated from September 1976 to 
December 1976 show treatment for an unrelated nervous 
disorder.

At a January 1977 VA orthopedic examination, the veteran 
complained of severe pain, weakness and limitation of motion 
of the left shoulder and the left hand.  On examination, the 
veteran removed his clothes as if he had severe pain and 
limitation of the shoulder.  On the left shoulder, there was 
a 4-inch long, well healed anterior wound over the upper 
pectoral region.  There was no atrophy or gross deformity of 
bone observed.  There was no limitation of motion to passive 
manipulation of left shoulder.  The veteran complained of 
severe pain and actively he claimed that he could not go 
beyond 80 degrees of abduction and 10 degrees of external and 
internal rotation.  There was shortening of the left index 
finger with excellent range of motion absent support of the 
distal phalanx and some of the proximal phalanx as well.  X-
rays of the left shoulder were negative.  X-rays of the left 
hand revealed the presence of small metallic fragments at the 
base of the index proximal phalanx.  The left little finger 
was shortened at the second phalanx with subluxation of the 
DIJ.  The diagnosis were pain in left shoulder, cause 
unknown; metallic fragments in the index finger; and 
deformity of the left little finger with good functional 
motion.

In a March 1977 rating decision, the RO noted that the 
medical findings were compatible with the already assigned 
ratings, which were protected under 38 C.F.R. § 3.951(b).

VA treatment records dated from July 1979 to March 1980 show 
treatment for complaints of shoulder pain with left shoulder 
flexion to 110 degrees and weakness of the left upper 
extremity.

VA treatment records dated from September 1976 to May 1981 
reveal complaints and treatment primarily for neck and low 
back pain and a nervous condition.

At a November 1981 VA examination, the veteran complained of 
left hand and shoulder pain especially on exertion or on cold 
and rainy days.  The examination disclosed spasm and 
tenderness and revealed that range of motion for the left 
shoulder and hand were nearly as good as on the right.  The 
veteran had a normal hand grip.  Diagnoses included 
discolored, adherent, mild to moderate non-keloid and 
depressed scars, residuals of GSW to the left shoulder and 
chest, and residuals of GSW to the left hand including 
deformities of the index, ring and little fingers and 
myositis.

In a December 1982 decision, the Board affirmed the assigned 
ratings for the left shoulder and left hand.

VA treatment records dated from August 1983 to August 1984 
show treatment for chronic neck and lumbar pain with 
radiculopathy.  The veteran was diagnosed with discogenic 
disease at C4-C7 and at L5-S1.

VA outpatient records from Mayaguez dated from June 1981 to 
December 1981 show continuing treatment for neck and low back 
pain.

VA treatment records from December 1986 to April 1987 reveal 
complaints of left shoulder pain with some mild muscle 
wasting of the rotator cuff tendon with scar in mid-clavicle 
area.

At a May 1995 VA muscle examination, the veteran complained 
of pain in the posterior aspect of the left shoulder with 
radiation to the left arm and hand.  He reported a history of 
dropping objects from the left hand and loss of strength of 
the left arm and hand, along with numbness.  On examination, 
there is no atrophy of the left shoulder muscles, but there 
was muscle atrophy of the intrinsic muscles of left hand.  On 
the anterior aspect of the left shoulder there was a 10-cm by 
2-mm linear shaped scar, which was tender to palpitation.  On 
the left rib cage, posterior aspect of the back, there was a 
9-cm by 1-cm linear-shaped scar, which was tender to 
palpitation.  On the left dorsum of the hand, there was a 2-
cm long linear-shaped scar on the finger, which was tender to 
palpitation.  There were no adhesions or tendon damage.  
There was diminished pinprick and smooth sensation in all 
dermatomes of the left shoulder.  The veteran had weakness of 
wall muscles of the left shoulder with muscle strength graded 
at 4/5.  Range of motion of the left shoulder was abduction 
to 52 degrees, flexion to 55 degrees, extension to 35 
degrees, and internal and external rotation to 70 degrees.  
The examiner could not check for anterior, posterior, medial 
or lateral instability due to severe limitation of motion 
with contracture.  The veteran had crepitus of the left wrist 
and the left shoulder.  Dorsiflexion and flexion of the left 
wrist was to 35 degrees.  The diagnoses included residual 
GSWs to left shoulder and intrinsic muscles and left hand 
intrinsic muscles, healed, with residual scars, healed; and 
left shoulder adhesive capsulitis with tendinitis and 
bursitis.  

A contemporaneous VA hand examination revealed that the left 
little finger was shorter than the right little finger and 
lacked a DIJ.  The veteran could touch with the tip of the 
left thumb the rest of the left fingers without problem.  The 
veteran lacked two inches with the left index, middle and 
ring fingers to touch the median transverse fold of the palm 
of the hand.  Grasping objects showed severe weakness of the 
left hand grip muscles with muscle strength graded at 3/5.  
There was atrophy of the intrinsic muscles of the left hand.  
He had diminished pinprick and smooth sensation in all 
dermatomes of left hand.  Dorsiflexion and flexion of the 
left wrist was to 35 degrees.  Diagnoses included residual 
GSW to the left shoulder and intrinsic muscles and left hand 
intrinsic muscles with residual scars healed; left shoulder 
adhesive capsulitis with tendinitis and bursitis; moderate 
degenerative joint disease of the left shoulder by X-rays; 
and post-traumatic bony deformity of the left hand with 
metallic foreign bodies by X-rays.  The examiner added that 
there was no loss of use of the left hand due to the service-
connected disabilities of the hand and shoulder.

Private treatment records dated in March 1995 show physical 
therapy for the left shoulder.  A private physician report, 
dated in October 1995, reveals that the veteran presented 
loss of strength in the left upper extremity, limitation of 
rotation and abduction of the left shoulder with an estimated 
60 percent permanent disability of the function of the left 
upper extremity.  

At a December 1995 VA general medical examination, the 
veteran complained of pain in the left shoulder radiating to 
left hand.  On examination, ankylosis of left shoulder, 
status post GSW, was shown, along with pain in the left 
cervical region.  Limited painful movements of the left arm 
were noted.  The diagnoses included status post left shoulder 
bullet wound and degenerative joint disease of the left 
shoulder acromioclavicular joint.

A June 1997 private physician statements indicates that the 
veteran has left shoulder and cervical degenerative disease 
which may be due to past GSW over the affected area and that 
the condition became worse due to the presence of 
osteoporosis and radiculopathy.

At a December 1999 VA general medical examination, the 
veteran complained of limitation of motion of the left arm 
and pain in the left shoulder.  On examination, scars were 
noted on the left side of the neck base, left shoulder, and 
right wrist status post bullet wound and fragment wounds.

At an August 2001 VA hand examination, the veteran reported 
that putting weight on his left arm, giving his hand to 
people, and driving the car precipitated left hand pain, 
which is alleviated for four to six hours by taking 
medications for pain control.  The veteran indicated that, on 
rainy days, his left hand pain was severe and that he had 
moderate pain on the palmar and dorsal aspects of his hand.  
The veteran's left little finger was shorter than his right 
little finger by one-half inch.  There were fading scars, 2-
cm by 1-mm, on the dorsum of the tip of the little finger and 
the distal phalanx of the ring finger, which were well-heeled 
and nontender to palpitation.  The veteran could touch with 
tip of his left thumb, the tips of all the fingers of his 
left hand.  He could also touch with the tip of all the 
fingers of left hand, the median transverse fold of the palm 
of the hand.  The veterans left hand grip muscles with 
weakness was graded at 3.5/5.  He had atrophy of the left 
hypothenar muscles.  Flexion and extension of the left wrist 
was to 35 degrees.  The diagnoses were residual GSW to the 
intrinsic muscles of the left hand and irregularity with 
deformity involving the distal IPJ of the little finger 
related to previous traumatic event, with tiny radiopaque 
metallic foreign bodies embedded in the soft tissues of the 
distal little finger and around the soft tissues of the 
dorsum and phalanx of the index finger by X-rays. 

At a contemporaneous VA muscle examination, the veteran 
admitted that he had not seen any physician for his left 
shoulder condition during the last year.  Lifting objects 
with his left arm, throwing a ball or an object precipitated 
left shoulder pain, which could be alleviated for four to six 
hours by taking good pain control medication.  He indicated 
that his left shoulder pain was severe during the entire past 
year and that he used heating pads and medications for his 
pain.  The veteran stated that he had moderate pain in all 
the muscles affected by the GSW; and that he did not use the 
left hand, so he could not tell how this interfered with his 
activities of daily living.  The examiner noted an entry scar 
on the anterior aspect of the left shoulder, which was a 10-
cm by 2-mm linear-shaped scar and moderate cosmetically 
disfiguring with some loss of subcutaneous tissue.  There was 
a 9-cm by 1 cm linear-shaped, exit scar on the left rib cage.  
These scars were tender to palpitation.  No adhesions were 
noted.  There was tissue loss comparison on the scar of the 
shoulder anterior aspect.  The muscle groups penetrated were 
described as left deltoid and the left intracostal rib cage 
muscles.  There was tendon damage to the left deltoid muscle.  
No bone, joint or nerve damage was observed; however, the 
veteran had deficits due to discogenic disease of the 
cervical spine.  Muscle strength was 5/5, normal.  The 
veteran could move the muscle joints independently through 
useful ranges of motion, but was limited by pain, easy 
fatigability and weakness.  Range of motion of the left 
shoulder was: abduction to 80 degrees; flexion to 60 degrees; 
internal rotation to 65 degrees; and external rotation to 90 
degrees.  While taking off his shirt, the veteran was 
observed to have a lot more range of shoulder motion, with 
pain-free expression of the face.  The diagnosis was residual 
GSW to the left shoulder.

Private treatment records from November 1999 to August 2001 
show treatment for primarily for osteoarthritis, glaucoma, 
acute gastritis, cervical discogenic disease, and low back 
pain.  A September 2001 private nerve conduction study showed 
mixed neuropathy over the veteran's arms and legs.

At a February 2004 VA joints examination, the veteran 
complained of moderate to severe left shoulder and hand pain 
for which he used pain control medication.  During the last 
year, he went twice to a private doctor for treatment.  
Lifting objects, lifting the left arm and throwing a rock 
were participating factors for pain.  The veteran indicated 
that he had several acute flare-ups of his left shoulder and 
hand pain, which functionally impaired him, especially on 
exposure to cold and rainy days.  He denied any episodes of 
dislocation or recurrent subluxation of the left shoulder or 
hand.  The veteran retired in 1983.  Range of motion the left 
shoulder was: abduction to 65 degrees; flexion to 55 degrees; 
internal rotation to 65 degrees: and external rotation to 45 
degrees.  Flexion of the left wrist was to 35 degrees, while 
extension was to 40 degrees.  The examiner noted painful 
motion of the first degree to the last degree of the range of 
motion measured.  The veteran indicated that during flare-ups 
he had difficulty lifting objects, lifting his left hand, and 
throwing a rock.  There was objective evidence of painful 
motion of all movements of the left hand and shoulder but no 
objective evidence of edema, effusion, instability, redness, 
heat, or abnormal movement of the left shoulder and hand.  
There was weakness of all muscles of the left shoulder and 
hand, mild with a muscle strength graded at 4/5.  There was 
tenderness to palpitation on the left shoulder and hand.  A 
dropped left shoulder deformity was noted but visually there 
was no dislocation nor subluxation.  There was no crepitus of 
the left shoulder or wrist.  The veteran could touch the tip 
of his left thumb to the tips of all the fingers of the left 
hand.  He could also touch with the tip of all the fingers of 
the left hand, the median transverse fold of the palm of the 
left pain.  No ape hand or griffin claw deformity was noted.  
The veteran could open and close his fingers without 
problems.  He also could spread his fingers and do the 
reverse.  There were no trophic disturbances noted.  The 
veteran had limited motion of the left shoulder and wrist 
that were stable and painful following repetitive use.  The 
diagnosis was GSW to the left shoulder and left hand.

At a contemporaneous VA muscle examination, the veteran 
reported that he could not lift objects more than 5 to 6 
pounds in weight nor play baseball.  There was a 10-cm by 
0.5-cm entry scar on the anterior aspect of the left 
shoulder, which was cosmetically disfiguring, linear in 
shape, and tender to palpitation.  On the left rib cage, 
there was a 9-cm by 3-cm. horizontal linear-shaped, exit 
scar, which was tender to palpitation and cosmetically 
disfiguring.  His scars were sensitive and tender to 
palpitation without adhesions.  There was mild loss of 
subcutaneous tissue without tendon damage.  The muscle groups 
penetrated were described as the  left deltoid and the left 
intracostal rib cage muscles.  There was an anatomical defect 
of the little finger which was one inch shorter than the 
right.  On the dorsum of the tip of the little finger, and 
the distal phalanx of the ring finger, there was fading, 
well-healed scars, measuring 2-cm by 1-mm.  Left hand grip 
muscles and left shoulder muscles with weakness were graded 
at 3.5/5.  Muscle groups of the left shoulder and hand could 
move independently through useful ranges of motion, with 
limitation due to pain and easy fatigability or weakness.  
Following repetitive use of the left shoulder and hand, the 
veteran was additionally limited by pain, fatigue, weakness 
and lack of endurance.  The diagnosis was GSW on the left 
shoulder and left hand.

Analysis

The appellant contends, in essence, that his service-
connected residuals of GSWs to the left shoulder and hand are 
more severe than the assigned disability ratings suggest and 
render him unemployable.

Increased Rating for the Left Shoulder

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991, 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities due to muscle injuries.  See 62 
Fed. Reg. 30,235-40 (June 3, 1997). These changes became 
effective July 3, 1997.  See 38 C.F.R. §§ 4.47-4.56, 4.69 and 
4.72 (2004).  After reviewing the regulations in effect at 
the time of the veteran's claim and the changes effective 
July 3, 1997, the Board finds that the July 3, 1997 
amendments did not substantively change the criteria 
pertinent to the veteran's disability, but rather added 
current medical terminology and unambiguous criteria.  The 
amended rating criteria are not retroactive and cannot be 
applied prior to the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The current 
version of 38 C.F.R. § 4.56 is otherwise basically the same 
as the former version.  In particular, the Board observes 
that the current provisions of 38 C.F.R. § 4.56(a) and (b) 
were formerly contained in 38 C.F.R. § 4.72, which has been 
rescinded.  Moreover, the RO has furnished both the former 
and current rating criteria to the veteran.  Accordingly, the 
Board determines that the appellant would not be prejudiced 
by proceeding with appellate consideration of the claim 
presented.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factors for consideration in the rating of muscle 
disabilities are set forth in 38 C.F.R. § 4.56.  The former 
version of that section provided that a moderate disability 
of the muscles is characterized by evidence of a through-and-
though or deep-penetrating wound of relatively short track by 
single bullet or small shell or shrapnel fragment, with 
absence of explosive effect of high velocity missile and of 
residuals of debridement or of prolonged infection.  Service 
department records or other sufficient evidence showing 
hospitalization in service for treatment of a wound should be 
considered.  Records in the file of consistent complaint on 
records from the first examination forward, of one or more of 
the cardinal symptoms of muscle wounds particularly fatigue 
and fatigue-like pain after moderate use, affecting the 
particular functions controlled by the injured muscle should 
also be noted.  Objective findings should include entrance 
and (if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of a missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests  38 C.F.R. 
§ 4.56(b) (1996).

A moderately severe disability of the muscles is 
characterized by evidence of a through-and-though or deep-
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  38 C.F.R. § 4.56(c) (1996).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the nonmajor side 
indicates severe impairment of function.  38 C.F.R. § 
4.56(d).

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electrodiagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).

Under the current version of the rating criteria, an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damages shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability or loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; and under 
Diagnostic Codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. § 4.56 (2004).

A moderately severe disability of the muscles is a through-
and-through or deep-penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts and 
intermuscular scarring.  Service department records or other 
evidence show hospitalization for a prolonged period of 
treatment for the wound.  Consistent with this level of 
disability is a record of consistent complaint of cardinal 
signs and symptoms of muscle disability and, if present, 
evidence of inability to keep up with work requirements. At 
this level of disability, objective findings indicate a track 
of missile through one or more muscle groups and, on 
palpation, loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared to the sound side.  38 
C.F.R. § 4.56(d)(3).

A moderate disability of the muscles is defined as a through-
and-through or deep-penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Consistent with this 
level of disability is a record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability, i.e. loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  At this level of 
disability, objective findings indicate a short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2004).

Under the former and current criteria for 38 C.F.R. § 4.73, 
Diagnostic Code 5302 pertains to Muscle Group II and 
Diagnostic Code 5209 pertains to Muscle Group IX.  38 C.F.R. 
§ 4.73, Diagnostic Codes 5302 and 5309 (1996, 2004).  Muscle 
Group II functions in depression of arm from vertical 
overhead to hanging at side (1, 2); downward rotation of 
scapula (3, 4); 1 and 2 acts with Group III in forward and 
backward swing of the arm.  It includes the extrinsic muscles 
of the shoulder girdle: (1) pectoralis major II 
(costosternal); (2) latissimus dorsi and teres major (teres 
major, although technically an intrinsic muscle, is included 
with latissimus dorsi); (3) pectoralis minor; and (4) 
rhomboid.  A slight injury to dominant (major) or nondominant 
(minor) upper extremity will be rated as noncompensable.  A 
moderate injury to dominant or nondominant upper extremity 
will be rated as 20 percent disabling.  A moderately severe 
injury will be rated as 30 percent disabling if involving the 
dominant upper extremity and as 20 percent disabling if 
involving the nondominant upper extremity.  A severe injury 
will be rated as 40 percent disabling if involving the 
dominant upper extremity and as 30 percent disabling if 
involving the nondominant upper extremity.  38 C.F.R. § 4.73, 
Diagnostic Code 5302 (1996, 2004).  The Note to Diagnostic 
Code 5309 stipulates that the hand is so compact a structure 
that isolated muscle injuries are rare.  Being nearly always 
complicated with injuries to bones, joints, tendons, etc.  As 
such, injuries to the hand are rated on limitation of motion 
with a minimum of 10 percent.  38 C.F.R. 
§ 4.73, Diagnostic Code 5309 (1996, 2004).

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation of the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e) (2004).

The Board observes that the record has established that the 
veteran's dominant (major) extremity is on the left as he is 
left handed.

Upon a review of the evidence, the Board finds that the 
veteran's left shoulder disability with involvement of Muscle 
Group II is not sufficient to meet the criteria of 
"moderately severe."  The in-service left shoulder injury was 
not the type contemplated by moderately severe injury under 
38 C.F.R. § 4.56 (through-and-through or deep-penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts and intermuscular scarring or cicatrization), 
and the service medical records do not indicate a fracture of 
the veteran's left shoulder or hospitalization for a 
prolonged period for treatment of a wound of severe grade.  
There is no clinical evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles in the left 
shoulder region compared to the sound side.  There is no 
evidence of an inability to keep up with work requirements 
due to an old left shoulder injury.  Thus, the evidence does 
not show more than moderate injury to Muscle Group II.

As to a rating under the limitation of shoulder motion, 
C.F.R. § 4.71a, Diagnostic Code 5201, motion limited to 25 
degrees from the side is rated 40 percent rating for a major 
(dominant) joint; motion limited to midway between side and 
shoulder level warrants a 30 percent for a major (dominant) 
joint; and motion limited to shoulder level is rated as 20 
percent disabling.  C.F.R. § 4.71a, Diagnostic Code 5201 
(2004).

The Board finds that the medical evidence shows that the 
veteran's service-connected residuals of a left shoulder 
injury are manifested by pain but no more than motion limited 
to midway between side and shoulder level.  The veteran does 
have some limitation of shoulder motion as range of motion, 
but motion is not limited to 25 degrees from the side.  The 
current 30 percent rating contemplates such functional 
limitation, and there is no medical evidence to show that 
pain, flare-ups of pain, weakness, fatigue, or any other 
symptom results in any additional functional limitation to a 
degree that would support a rating in excess of 30 percent.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  The 30 percent rating previously assigned under 
38 C.F.R. § 4.73, Diagnostic Code 5302, for residuals of a 
moderately severe GSW to the left shoulder, Muscle Group II, 
is protected and cannot be reduced or severed (cancelled or 
removed), since it has consistently been in effect for more 
than 20 years.  38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 
3.951(b) (2004).

The Board also finds that separate evaluations are not 
warranted based on muscle injury and limitation of motion.  
Diagnostic Code 5302 contemplates limitation of motion 
resulting from damage to Muscle Group II.  That muscle group 
affects the functioning of the upper arm, specifically, 
downward rotation and forward and backward swing of the arm.  
Thus, to compensate the veteran both based on limitation 
caused by muscle and by joint impairment would clearly 
violate the rule against pyramiding.  Since 38 C.F.R. §§ 4.56 
and 4.73 include consideration of the factors enumerated in 
38 C.F.R. §§ 4.40, 4.45, no further evaluation is warranted 
on those bases.  See 38 C.F.R. § 4.14.  

As to the veteran's sensory loss, as noted above, such has 
been attributed to a nonservice-connected cervical spine 
disorder.

In denying an evaluation in excess of 30 percent, the Board 
is aware of the veteran's complaints of pain.  Under 38 
C.F.R. § 4.56, however, pain is specifically contemplated in 
the assignment of a 30 percent evaluation.  Therefore, the 
impact of pain has already been considered, and assigning an 
evaluation for pain under 38 C.F.R. §§ 4.40 and 4.45 would 
violate the principle against pyramiding.  See 38 C.F.R. § 
4.14.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected left shoulder 
disability, standing alone, presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2004); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization, due solely to the 
veteran's service-connected disability, as to render 
impractical the application of the regular schedular 
standards.  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.




ORDER

An increased rating in excess of 30 percent for residuals of 
a GSW, Muscle Group II, to the left (dominant) shoulder is 
denied.


REMAND

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the increased rating 
issue addressed in this remand.  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  

The Board observes that the rating criteria pertaining to the 
evaluation of ankylosis and limitation of motion of the 
digits of the hands and to skin disorders, to include scars, 
also were amended during the pendency of this appeal, 
effective as of August 26, 2002 and August 30, 2002, 
respectively.  See 38 C.F.R. §§ 4.71 and 4.71a (2004); 67 
Fed. Reg. 48,784-87 (July 26, 2002); see also 67 Fed. Reg. 
49,590-99 (July 31, 2002) (as amended by 67 Fed. Reg. 58,448 
(Sept. 16, 2002)).  In 38 C.F.R. §§ 4.71 and 4.71a, the name 
of the "middle finger" is changed to "long finger" in the 
diagnostic codes pertaining to digit ankylosis, limitation of 
motion, and finger amputations and limitation of motion of 
the index, long, ring, and little fingers is evaluated on 
either the number of degrees by which extension is limited, 
or on a measurement of the gap between the fingertip and the 
palm when the finger is flexed to the extent possible.  
Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  The anatomical 
position is considered as 0 degrees, with two major 
exceptions: (a) Shoulder rotation -- arm abducted to 90 
degrees, elbow flexed to 90 degrees with the position of the 
forearm reflecting the midpoint 0 degrees between internal 
and external rotation of the shoulder; and (b) supination and 
pronation -- the arm next to the body, elbow flexed to 90 
degrees, and the forearm in midposition 0 degrees between 
supination and pronation.  

Motion of the thumb and fingers should be described by 
appropriate reference to the joints (See Plate III) whose 
movement is limited, with a statement as to how near, in 
centimeters, the tip of the thumb can approximate the 
fingers, or how near the tips of the fingers can approximate 
the proximal transverse crease of the palm.  38 C.F.R. 
§§ 4.71 and 4.71a (2004).  For the index, long, ring, and 
little fingers (digits II, III, IV, and V), zero degrees of 
flexion represents the fingers fully extended, making a 
straight line with the rest of the hand.  The position of 
function of the hand is with the wrist dorsiflexed to 20 to 
30 degrees, the MPJs and PIJs flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the MPJ has a range of 0 to 90 degrees of flexion, 
the PIJ has a range of 0 to 100 degrees of flexion, and the 
distal (terminal) interphalangeal joint has a range of 0 to 
70 or 80 degrees of flexion.  

Ankylosis of the index, long, ring and little fingers is 
evaluated as favorable ankylosis "(iv) [i]f only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible" and evaluated as unfavorable ankylosis "(iii) 
[i]f only the metacarpophalangeal or proximal interphalangeal 
joint is ankylosed, and there is a gap of more than two 
inches (5.1 cm) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible."  Under the current rating 
criteria, favorable ankylosis of three digits of one hand 
(index, long and ring or index, long and little, or index, 
ring and little fingers) are rated as 30 percent disabling 
for a major (dominant) hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5222 (2004).  But unfavorable ankylosis of three digits 
of one hand (index, long and ring fingers, index, long and 
little fingers, or index, ring and little fingers) are rated 
as 40 percent disabling for a major (dominant) hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5218 (2004).  Whereas, 
under the former rating criteria, favorable ankylosis of two 
digits of one hand (middle and ring, middle and little, or 
ring and little) is rated as 10 percent disabling.  38 C.F.R. 
§ 3.71a, Diagnostic Code 5223 (2001).  This diagnostic code 
applies to both favorable ankylosis or limited motion 
permitting flexion of the tips to within 2 inches (5.1 cm) of 
the transverse fold of the palm.  Limitation of motion of 
less than 1 inch (2.5 cm) in either direction is not 
considered disabling.  38 C.F.R. § 3.71a, Diagnostic Code 
5223(a) (2001).  Under the former rating criteria for 
unfavorable ankylosis of three digits of one hand (index, 
middle and ring fingers or index, middle and little fingers) 
warrants a 40 percent rating if a major (dominant) joint.  
38 C.F.R. § 3.71a, Diagnostic Code 5218 (2001).  This 
diagnostic code applies to both unfavorable ankylosis or 
limited motion preventing flexion of the tips to within 2 
inches (5.1 cm) of the transverse fold of the palm.  
38 C.F.R. § 3.71a, Diagnostic Code 5218(b) (2001).  The RO 
did not provide notice to the veteran of these regulation 
changes or of a possible rating under the former or current 
rating criteria for evaluating scars nor the limitation of 
motion for the fingers of the left hand in conjunction with 
this appeal.  

The Board notes that the duty to assist includes obtaining 
additional treatment records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  The veteran submitted his increased 
rating claim in February 1995.  The record shows that the 
veteran has been treated for his service-connected residuals 
of GSWs by both non-VA and VA health care providers and that 
the RO obtained copies of some of his private treatment 
records from the Center Especializado de Salud SSVP.  The 
duty to assist includes obtaining pertinent non-VA and VA 
treatment records.  Therefore, the RO should contact the 
veteran and ask him to identify and sign releases for health 
care providers that treated him for his service-connected 
residuals of his GSWs from February 1994 to the present and 
should obtain missing non-VA and VA records for that period.  

Further, the most recent VA examinations regarding the 
veteran's service-connected residuals of GSWs to the left 
shoulder and left hand are inadequate because, they do not 
provide the clinical findings needed to rate the veteran's 
scarring or his left hand residuals.  The Board observes that 
several examiners have mentioned scarring on the veteran's 
left shoulder, torso and the fingers of his left hand and 
indicated that these scars were tender.  And the May 1995 
muscle examiner indicated that the veteran lacked 2 inches 
with the left index, middle and ring fingers to touch the 
median traverse fold of the palm of the hand, which would 
permit a rating for ankylosis under limitation of motion, 
although the VA examiner in 2001 and 2004 indicated that the 
veteran could touch the median traverse fold of the palm of 
the left hand with these fingers, he did not discuss 
limitation with regard to the proximal traverse fold of the 
palm as required by the current rating criteria.  On remand, 
hand and skin examinations should be performed to ascertain 
the nature and extent of the residuals of a GSW with retained 
foreign bodies to the veteran's left hand and scarring of the 
left shoulder, torso and left hand related to GSW residuals 
and an orthopedist should review the record and discuss 
whether the veteran's left shoulder arthritis is a GSW 
residual.  Clinical findings must be reported in detail, 
including measurement of the areas of the scarring, 
limitation of motion and of function, and pain.  

On remand, the RO should consider separate ratings for the 
various areas of the body involved and all likely former and 
current diagnostic codes pertaining to rating scars and 
limitation of motion for fingers for the veteran's residuals 
of a GSW to the left hand and scarring to the GSW sites of 
the left shoulder, torso, and left hand.  The Board reminds 
the veteran that the duty to assist is not a one-way street, 
and that he has a duty to cooperate, to include reporting for 
examination.  38 C.F.R. 
§§ 3.326, 3.327, 3.655; see also Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must review the entire file 
and ensure for the issues remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A.§ 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2004)), as well as VAOPGCPREC 7-
2004, is fully satisfied.  In particular, 
the RO must inform the claimant (1) of 
the former and current rating criteria 
for rating scars and ankylosis and 
limitation of motion of the digits of the 
hand and (3) request that the claimant 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues remaining on appeal.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
residuals of GSWs to his left shoulder 
and hand since February 1994 to the 
present.  The RO should attempt to obtain 
records from each health care provider he 
identifies and indicates may still have 
records available, if not already in the 
claims file.  In particular, the RO 
should obtain missing records from the 
Center Especializado de Salud SSVP and 
missing and recent records from the 
Mayaguez VA Outpatient Clinic and the San 
Juan VA Medical Center.  If records are 
unavailable, please have the provider so 
indicate.

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded hand and skin 
examinations to determine the nature and 
extent of the veteran's service-connected 
left hand disability and scars due to 
gunshot wounds (GSWs) to the torso, left 
shoulder and left hand.  All indicated 
tests or studies deemed necessary should 
be done.  The claims file, this REMAND, 
and treatment records must be made 
available to, and be reviewed by, the 
examiner(s) in connection with the 
examination(s), and their reports should 
so indicate.  The examiner(s) should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination studies and 
range of motion of the left wrist and 
digits of the left hand expressed in 
degrees.  

First, the veteran should be afforded a 
hand examination, by an examiner other 
than the one who examined him in 2001 and 
2004, to determine the nature and extent 
of the veteran's residuals of a gunshot 
wound to the left hand.  For digits II 
through V, the metacarpophalangeal joint 
(MPJ) has a range of 0 to 90 degrees of 
flexion, the proximal interphalangeal 
joint (PIJ) has a range of 0 to 100 
degrees of flexion, and the distal 
(terminal) interphalangeal joint has a 
range of 0 to 70 or 80 degrees of 
flexion.  If range of motion studies 
demonstrate any limitation of motion, the 
examiner should discuss whether the 
limitation may be objectively confirmed 
by findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.  The examiner should 
specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, if possible measured in degrees 
of limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.

With regard to ankylosis and limitation 
of motion of digits of the left hand, the 
criteria indicate that, for evaluation of 
ankylosis of the index, long (middle), 
ring and little fingers: (i) if both the 
MPJs and PIJs of a digit are ankylosed, 
and either is in extension or full 
flexion, or there is rotation or 
angulation of a bone, evaluate as 
amputation without metacarpal resection, 
at PIJ or proximal thereto; (ii) if both 
the MPJs and PIJs of a digit are 
ankylosed, evaluate as unfavorable 
ankylosis, even if each joint is 
individually fixed in a favorable 
position; (iii) if only the MPJ or PIJ is 
ankylosed, and there is a gap of more 
than two inches (5.1 cm) between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as unfavorable ankylosis; (iv) If only 
the MPJ or PIJ is ankylosed, and there is 
a gap of two inches (5.1 cm) or less 
between the fingertip(s) and the proximal 
transverse crease of the palm, with the 
finger(s) flexed to the extent possible, 
evaluate as favorable ankylosis.  The 
examiner should indicate whether there is 
a gap of more than 2 inches (5.1 cm), a 
gap of  2 inches (5.1 cm), or a gap of 
less than 2 inches (5.1 cm) between the 
fingertip(s) of the index, long, ring or 
little fingers and the proximal and the 
median transverse crease of the palm, 
with the finger(s) flexed to the extent 
possible.  Color photographs of the thumb 
and fingers should also be taken and 
associated with the claims file.  The 
examiner should also comment on any 
resulting limitation of motion of other 
digits or interference with overall 
function of the hand.

Second, the skin examiner should 
expressly give the extent of the scarring 
related to GSW residuals located on the 
torso, left shoulder and left hand in 
square inches or square centimeters, 
should indicate whether the veteran's 
scarring is unstable (i.e., frequent loss 
of covering of skin over the scar), deep, 
superficial (i.e., not associated with 
underlying tissue damage), poorly 
nourished with repeated ulceration, or 
tender and/or painful on objective 
demonstration, and whether the scarring 
limits the function of, or causes limited 
motion of, the affected part.  

The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and all clinical findings should be 
reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
increased rating claims, including any 
additional evidence obtained on remand.  
In particular, the RO's review should 
include consideration of separate ratings 
for scarring of the torso, left shoulder 
and left hand, and ankylosis and 
limitation of motion for residuals of a 
gunshot wound to the left hand under 
Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004), all applicable 
diagnostic codes under 38 C.F.R. §§ 4.71, 
4.71a, 4.73, and 4.118a, and both the 
former and current ankylosis and 
limitation of motion of digits of the 
hand and skin rating criteria.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



